227 S.W.3d 529 (2007)
STATE of Missouri, Plaintiff/Respondent,
v.
Willie HAMILTON, Defendant/Appellant.
No. ED 88038.
Missouri Court of Appeals, Eastern District, Division One.
June 26, 2007.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Joshua N. Corman, Assistant Attorney General, Jefferson City, MO, for Respondent.
*530 Before CLIFFORD H. AHRENS, P.J., and MARY K. HOFF, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Willie Hamilton (Defendant) appeals from the trial court's sentence and judgment imposed after a jury convicted Defendant, a prior offender under Section 558.016 RSMo Cum.Supp.2006, of two counts of first degree robbery in violation of Section 569.020 RSMo 2000,[1] and two counts of armed criminal action, in violation of Section 571.015, and the trial court imposed concurrent sentences of twelve years for each of the robbery convictions and three years for each of the armed criminal action convictions.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  Unless otherwise indicated, all subsequent statutory citations are to RSMo 2000.